William Hanson

F’O Box 64655

University Piace, WA

98464-0655
Niarch 4, 2019 FlLED

li'tleatarn Distrtct ct Wsst\ington
UN|TED STATES BANKRUPTCY COURT “ 5°°*"°
CASE: # 16-11767 CMA -
t»lAR - E 2319

FEDERAL BANKRUPTCY CouRT max
wEsTEFiN DisTeicT oF wAsHiNeToN or me t"w"ivt<ii‘ii'i=§i%v°é§%*m

700 STEWART ST.
SEA`|'|'LE, WA 98101

l T|~iE HONOFiABLE CHR|STOPHER |Vi. ALSTON

Your Honor:

l wish to present to the court a description of communication l had with Ross Hansen.
Another creditor and myself met with him all together except for one time when l met alone
with Ross Hansen. At the last meeting, | had long been off the committee

The meetings were mostly an attempt to save the company with a viable reorganization plan.
Floss Hansen knew more about the minting business than anybody we had available. Also,
he remained in contact with several persons actively employed by the trustee controlled estate
and in reality he was the source of information. The information obtained from Ross
Hansen, from his inside contacts, included information which the trustee preferred not be
known. Such information included: the trustee had sold the X-ray spectrometer white
claiming to use it “every day”. A.iso, Ross Hansen informed the other creditor and myself that
the Trustee had Opened up the vaults inviting local coin shop dealers to look for things they
would purchase and asking them to pay him what is fair. l verified that this happened with the
owner of one coin shop, the one which bought the spectrometer. That shop owner told me
almost the same Story about opening the vaults and inviting dealers in. He also told me that
he made a lot of money that day. l took his version of the story to support what Ftoss Hansen
had told me. That incident is something the trustee would prefer the committee not know.
Dealing with Fioss Hansen was only a limited source of facts. Much of what he said was not
supportable, was fabrication, was historic fiction,_ but with some nuggets of fact. He is a story
teller and highly manipulative so it takes time to get to the morsels of information Ross
Hansen got no specific information from me other than the disclosure that there was an
agreement with Bressler. lt was this accidental disclosure that prompted Ftoss to transfer his
interest in Medallic to the estate eliminating the need for a trial on that issue. l was on the
phone alone with Floss at the time and was trying to neutralize his challenge that he would
force a chapter 7 conversion because of what lv'lr. Northrup had written in that same emai| and
same short paragraph about business improving in Dayton. Ross Hansen’s access to
information from within the company included: contacts with current and former employees as
well as the fact that he had retained internat access to the security cameras in Dayton. He
told me about what he saw on the cameras. This security camera access was reported to
Northrup and the access was then cut off. The point l am making here is that Ftoss Hansen
was a source of information, much of it questionable and self serving but some of it was of
value because he knew the NWTlvl holdings and accounts lt was more than we were getting
from the professionals A|l information l received from Fioss Hansen that appeared to be of
any importance was relayed to Northrup. There can be no accusation that l operated in secret

CaSe 16-11767-CMA DOC 2040 Filed 03/08/19 Ent. 03/08/19 10242:15 Pg. 1 Of 5

and unreasonably Unfortunately, a lot of my reporting to council was done verbally on the
phone lf l could relive the experience l would only communicate in writing to council.

Floss Hansen knew that the estate, as operated by the trustee was insolvent. He threatened
several times to force a chapter 7 on us because the trustee was going to reduce the value to
zero. There was no evidence that the creditors would ever see any return. The story has
played out exactly as predicted The question that hangs over the scene is “Why did the
trustee play out the drama so long? He had to know that there was no recovery but extending
the BK’s life would only incur more professional fees. That question answers itself. At no
time, during my service on the committee was there any evidence that the trustee was
operating the estate in a manner that would result in a viable company. The hiring of a CEO
for Dayton was a charade That hiring was to involve a scapegoat for the upcoming failure to
reorganize The inconsistencies in reports and plans presented by the trustee did not instill
confidence in any positive outcome

John Peterson, another creditor, and l did work on expanding a business plan initially started
by Floss Hansen’s attorney, Nlr. Buckne||, which was delivered to N|r. Northrup who provided it
to the creditor committee lv‘lr. Northrup’s email, outlining that plan is included as EXH|B|T #1.
Mr Peterson and l met with Fioss Hansen in an effort to develop a real and viable reorganization
plan. The plan was improved beyond what is presented as this exhibit. lVlr Gearin,
contacted Mr Peterson by phone and persuaded him to discontinue work on that reorg plan.
The reason lVlr. Gearin provided was that he had a better plan. No plan ever appeared.

My meetings with Ross Hansen were in an effort to develop a reorganization plan which
hopefully would restart the business Attached as EXHlBlT #2, is an emai| which was the
cover to an idea in progress l was trying to get conversation started which would be
supported by the committee hopefully to benefit the creditors Floss Hansen himself proved
to be the biggest obstacle because he would never agree to a “failure to perform” clause on his
part and a total forfeiture of assets to the creditors Floss Hansen knew more than anybody
available to us about how to operate a mint.

The prospect of a chapter 7 being forced onto the estate was brought up several times while l
was on the committee We were always assured that forcing a chapter 7 was not possible
and that the trustee was on the path to recovery. But, l questioned, and have never received
an answer: Did Atalla ever make a new sale Did he ever bring a new account that was not
just a repeat order. | think the reason that question was never answered was because lVlr.
Atalla never created new accounts We did hear from sources, that he was able to , and often
did, order pizzas for the stafl. He was nice to everybody, but he never really ran the business

Early in the BK, some members of the UCC received letters from employees of NWTN|. These
parties offered to provide us with information on happenings within the estate after initiation of
the BK. Emails are included as Exhibit #3 with the first mai|, by date, being the initial
communication after receipt of the letter and the associated email being the first informational
communication with this source l attach samples of these communications Nothing that
was provided to us inspired any confidence in the administration of the BK. The
communication did support the theory that the estate was being milked to the benefit of parties
other than legitimate creditors One communication shows total disregard on the part of the
trustee for the creditors and the court. We (the UCC) were told by the professionals that the
trustee could do anything he wanted. Apparently the committee was merely a formality

w adea

William Hanson, Creditor, NWTNl

 

CaSe 16-11767-CMA DOC 2040 Filed 03/08/19 Ent. 03/08/19 10242:15 PQ. 2 Of 5

530-her 1'

Subject: RE; Meeting Wrth Hansenil‘iileda||ic Lawyers j \
From: Northrup, lillark D. (Mark.Northrup@mi||ernash.corrr)

.ro_ david.leal.james@gn'iall.com; bill.beach‘lOi@gmail_com; dickpehl@yahoo.com; chiappa||one@juno.com;
° seipfamily@cox.net; pau|apehl@yahoo.com; david@stollpetteys.com;

Cc: Geoff_Groshong@rni||ernash.com;

Date: Tuesday, January 24, 2017 11 :05 AM

FYI-At their request, this morning l met with Ross Hansen’s bankruptcy lawyer (Ross is _ngt in personal
bankruptcy) and Medallic’s lawyer They wanted to raise the possibility of creditor support t`or a Chapter li
Plan that would, in brief, do the following

1.} Ross Hansen would be authorized to come back in and run the Meda|lic business He would not engage in
bullion sales.

2.} Hansen would run lv'leda||ic subject to the strict terms ofa confirmed Chapter 11 plan. The plan would
provide for a board of directors containing creditor representatives to oversee Ross. The plan would provide for a
long term (10-15 years) period of payments to creditors The plan would also provide that if Ross were indicted
or committed bad acts, he would not only be removed from running the company but would forfeit his claims to
ownership of the lVleda|lic assets to the bankruptcy estate

3.} Hansen’s lawyers are making this proposal to avoid the substantial costs of the iVlay tria|. They stated that
they believe they will win in lVlay but that even if they iose, they will appeai and the matter will not be resolved.
Such a plan would eliminate the uncertainty and costs of the lVlay trial and provide the certainty of a plan for
creditors

4.} Hansen’s lawyers expressed a belief that continuing to fight will place the bankruptcy estate in a deeper state
of debt to the bankruptcy professionalsl with no certainty ofthe final outcome or ultimate return to creditors A
plan would at least provide some finality

l did not respond to any of this. l only listened. My sense is that the thought of Ross coming back to the
company in any capacity is abhorrent to most, although if he is never indicted I suppose theoretically he could
still claim that he has some personal viability in the business (Hansen’s lawyers believe that he will not be
indicted.) Plcase let me know your reaction to pursuing or responding to such a proposal Thank you.

Mark D. Northrup
Partner

Miller Nash Graham & Dunn LLP
Pier 70 | 2801 Alaskan Way - Sulte 300 | Seattle, Washington 98121
Direct: 206.777.7536 | O}j‘ice: 206.624.8300 | Fox: 206.340.9599

E-Mail | Web l Socia| | B_logs

Pleose consider the environment before printing this e-rrroii.

 

CONFIDENTIAL|TY NOT|CE: This e-mail message may contain confidential or privileged informationl lf you have received
this message by mistake, please do not review, disclose, copy, or distribute the e-mai|. lnstead, please notify us
immediately by replying to this message or telephoning us. Thank you.

CaSe 16-11767-CMA DOC 2040 Filed 03/08/19 Ent. 03/08/19 10242:15 PQ. 3 Of 5

€x i-liart’

From: Bill Hanson bill.beach‘lO'l@gmail.com 'd: z
Subject: PS
Date: Jul 14, 2016 at 6207!41 PM
To: David James david.lea|.james@gmai|.com, Dick Pehl

dickpehl@yahoo.com, paulapeh|@yahoo.com, Larry
Chiappe|lone chiappe|lone@juno.com, David Petteys
dpetteys@malone|egal.com, dwrightdds@outlook.com,
Tom And Ginny Seip seipfamily@cox.net, John ¥oung
jyoung@wil|iarnskastner.com

l would like to clear something up. l am not proposing Ross
Hansen’s business plan. l am only trying to get conversation started
with the subject being a reorganization of the business lf the
business is not reorganized we will get nothing. The professionals
will consume the few found assets l am not proposing any further
investment into the M|NT. l only want to explore a restart to see if it
is possible or worthwhile lt might not work, lt might work a little bit,
Hopefu||y it returns some of our investment l am not proposing any
plan, only the effort to see if a plan can be developed. lf no workable
plan is developed, then liquidate

The longer we wait, the fewer assets there are to work with.
Bill Hanson

Sent from my iPad

CaSe 16-11767-CMA DOC 2040 Filed 03/08/19 Ent. 03/08/19 10242:15 Pg. 4 Of 5

,._
511 H\‘Bi'l'

From: Firstup Last1stuplast2leave@gmail.com t 3
Sub}ect: Re: Letter
Date: Nov 17l 2016 at 5159:17 AM
To: Bill Hanson bill.beach101@gmai|.com

You're welcome Bil|. Some really good friends still work there along
with a bunch of other good people and do not want retaliation against
my friends and there would be if l came forward. My conscience
would no longer allow me to be around those people who helped
Ross l along many of those who remain is certain that Ross has
spies working there with Don being the main one A while ago l sent
a letter to the FBI office in Seattle. l overheard Dori boasting on how
the FB| agents that questioned him are idiots and that he was too
smart for them to get anything on him. l' sure they are busy and do
not care to include Ross' henchmen. l would come forward only when
my friends no longer work there and will reach out to you for that
number if l change my mind.

On Tue, Nov 15, 2016 at 7137__P_|V_l, Bill Hanson
<bi|l.beacth'|@gmail.com> wrote:

l received your letter and wish to say thank you for writing it. Some
of your comments were theories l have had for some time Some
were new. if this is an address you would communicate via, and if
you are interested in presenting your info to a party more able to use
it, please let me know. | will then give you the name of an fbi agent
who would probably like to hear your thoughts Thanl<s, Bill
Hanson

 

Sent from my iPad

 

CaSe 16-11767-CMA DOC 2040 Filed 03/08/19 Ent. 03/08/19 10242:15 PQ. 5 015

